Citation Nr: 1108770	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  04-43 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a psychosis.

3.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1990 to July 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied claims seeking service connection for alcoholism and PTSD, and from a July 2003 rating decision, which denied service connection for mental illness.

In February 2003, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.

These matters were previously before the Board, and adjudicated in a decision dated in June 2008.  In that decision, the Board denied service connection for each of the claims listed above.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in June 2009, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's June 2008 decision, and remanded these claims back to the Board for development consistent with the Joint Motion.

In November 2009, the Board remanded this appeal for additional evidentiary development to comply with the CAVC's June 2009 Order.  It has since been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disability was not manifest in service; a psychosis did not become manifest within a year of separation; symptoms of psychiatric disability were not present until 1996; and no current acquired psychiatric disability is related to service. 

3.  Alcohol dependence is not related to a service-connected disease or disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2010).

2.  An acquired psychiatric disorder other then PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The claim seeking service connection for alcohol dependence lacks legal merit.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The CAVC has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2004 and May 2004 post-rating letters, the RO notified the Veteran of the evidence needed to substantiate his claims.  However, these letters treated the claims as applications to reopen based on new and material evidence, which does not appear to have been an accurate description of the status of the claims.  A comprehensive letter was sent in July 2007, addressing the merits of each claim.  That letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the July 2007 letter.  Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing deficiency was cured by readjudication of the claims in February 2008 and October 2010 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran's representative, in the February 2011 informal hearing, suggested that the service personnel records had not been obtained, and that a remand was warranted to obtain them.  However, a review of the claims file reveals that the service treatment records have been obtained and are associated with the claims file.  Indeed, the RO requested the entire personnel file in September 2002.  There is no indication that additional records exist that have not been associated with the claims file.

In addition, a VA opinion was obtained as to the etiology of his claimed disabilities.  This opinion was adequate because it was provided by a medical professional based on a review of claims file.  The resulting diagnoses and rationales were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions (as well as the Joint Motion) by specifically requesting from SSA "a copy of the initial decision finding the Veteran disabled and awarding him disability benefits."  The request specified that, if SSA could not comply with the request, an explanation should be provided.  The request included check boxes indicating the reason for any inability to comply.  SSA returned a complete copy of the records in the Veteran's file.  While these records did not include a copy of the original disability determination, but contained duplicates of records previously obtained from SSA, there is no indication that any records were withheld.  While the parties to the Joint Motion have apparently inferred the existence of such a decision from the record and from past SSA practice, there is in fact no indication that a copy of that decision actually exists.  As the complete SSA file was obtained, this is persuasive evidence that a copy of the initial SSA decision is no longer in the possession of SSA.  The Board therefore concludes that further efforts to obtain the initial SSA decision would be futile.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

II.  Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed PTSD is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).  Moreover, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressors.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  A mental status evaluation was conducted six days prior to the Veteran's separation examination, in June 1993.  An evaluation consisting of a clinical interview and psychometric testing indicated no diagnosis or condition on Axis I or II.  The report of examination at separation reveals that the Veteran was found to be psychiatrically normal.  Service personnel records show that the Veteran was administratively discharged for two consecutive failures of the physical training test.  

Following service, VA treatment records show treatment beginning in February 1997, but show only intermittent treatment for various physical complaints at that time.  In May 1997, it was noted that the Veteran drank 8 to 10 ounces of rum and 2 6-packs of beer per day.  In August 1988, the Veteran reported a 2 to 3-week decrease in appetite and weight loss, citing job stress.  In April 1999, the Veteran was hospitalized for thyroid problems and underwent a parathyroidectomy and right hemithyroidectomy.  It was noted without comment in the record that the Veteran displayed "altered mentation."  In an August 2000 addendum, the April 1999 reference was noted by a social worker at the VA mental health clinic who suggested that the Veteran should be checked to rule out medical causes from what appear to be "psychotic symptoms."  She noted that it did not seem as though the Veteran was being followed medically for this.  

Later in August 2000, the Veteran was evaluated for complaint of 3 years of auditory hallucinations consisting of voices, as well as visual hallucinations of a demon, or woman with long hair, floating around him with a knife.  The Veteran reported paranoid illusions that people were trying to hurt him as well as ideas of reference of special messages from the TV for him.  He reported that these began gradually 3 years prior.  At that time, he was drinking approximately 1 bottle of rum daily.  The examiner diagnosed schizophrenia vs. alcohol induced vs. "2/2 GMC."  It was also noted that he met the criteria for alcohol dependence.  

Two days later, the Veteran was evaluated by a psychiatrist, and a diagnosis of psychosis NOS was given, with a rule out of paranoid schizophrenia and alcohol abuse vs. dependence.  The Veteran was started on medication.  By September 2000, with medication and reported discontinuation of alcohol, the diagnosis was chronic paranoid schizophrenia.  In March 2001, it was noted that symptoms were under good control with medication.  

Thus, the clinical and service evidence reveals that the Veteran was discharged in July 1993 due to physical performance deficiencies, with affirmatively normal psychiatric findings, then had onset of psychiatric symptoms in approximately 1996-1997, and began treatment for schizophrenia in 2000.  

The Board has considered the lay evidence as it pertains to in-service symptoms and continuity of symptomatology after service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In a May 2001 statement, the Veteran stated that his life has not been same after the Army and that his psychiatric problems and alcohol abuse stem from that time.  

At his RO hearing in February 2003, the Veteran testified that schizophrenia resulted from "extra overwork" while he was stationed in Germany.  He described being depressed at the time, and becoming paranoid.   

A September 2004 psychology intake note reveals the Veteran's assertion that he first heard voices while in the Army stationed in Germany in 1991.  He became increasingly paranoid and began to sleep with a knife at night.  He reported that he began drinking heavily in an effort to stop the voices.   

In an April 2005 psychiatric consultation, the Veteran stated that he experienced psychotic symptoms while on active duty, but never reported it.  

In a November 2005 letter, the Veteran asserted that he was suffering from symptoms of psychosis or mental illness at the time of his military service.  In an August 2007 VA Form 21-4138, the Veteran asserted that he had reported his psychiatric symptoms to his commander and was ignored.  The Veteran reported that he was suffering from his current symptoms; he complained to his commander, but was never referred to therapy; rather, he was ignored and labeled a troublemaker.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms in service, or continuous symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of psychiatric symptoms.  

Specifically, the service separation examination report reflects that the Veteran was examined and was found to be clinically psychiatrically normal.  In addition, at service separation in June 1993, the Veteran completed and signed a report of medical history.  At that time he reported no history of frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  He denied any treatment for a mental condition.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board also notes that the Veteran didn't report a history of continuous post-service symptoms during post-service medical treatment for the claimed disability.  When the Veteran was initially evaluated for a mental disorder with VA after service in August 2000, he reported onset of symptoms three years prior, in approximately 1996.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, he did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for several years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of symptom onset in service and continuity of symptoms since service separation.  

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute an acquired psychiatric disorder to service, despite his contentions to the contrary.  

The Board acknowledges a March 2005 letter from a VA psychiatrist, D.L., M.D., noting that the Veteran was being treated for schizophrenia and obsessive compulsive disorder, with daily symptoms of paranoia and contamination obsessions which dominate his interactions with other people, and which were suspected to feed his alcohol use.  According to D.L, the Veteran reported that his symptoms started while he was in the military, "which is consistent with the age at which a psychotic break usually occurs."  D.L. concluded that his disability is therefore service-connected in nature.  

However, in this case, the Board places greater probative value on a December 2007 VA opinion obtained specifically to address the question of nexus.  In that report, a VA psychiatrist specifically noted the opinion of D.L.  He noted that treatment records from 1999 showed no psychosis at that time or until 2000.  He also noted that when psychotic symptoms were first reported, the Veteran noted onset 3 years prior, which would have been around the age of 25 or 26.  The psychiatrist noted that the age of onset for schizophrenia is variable, but the most frequently observed age of onset is between 18 and 25 years old for men.  He also reported that an in-service report of mental status evaluation dated June 2, 1993, reveals no mental health diagnosis on Axis 1 or Axis 2.  Other records indicate unsatisfactory performance, but no specific psychiatric symptoms.  The psychiatrist found that such poor performance could relate to any number of issues, including but not limited to possible early signs of mental illness.  He conceded that it is possible that the Veteran was developing some paranoid ideation at that time, but he could not see specific references to this in the record.  He concluded that a link between the Veteran's poor performance in the military and early signs of mental illness would be purely speculative given the available evidence.  Based on a review of the evidence, it was his stated opinion that there is no specific evidence (other than lay history) of an acquired psychiatric disorder in service.  In fact, the mental status evaluation indicates no mental illness just before discharge.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the opinion of D.L. is explicitly based on the Veteran's report of onset of symptoms in the service.  As discussed above, the Board has concluded that this assertion is not credible.  Therefore, the opinion based on the Veteran's account is also not credible.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the Veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the Veteran rejecting it).

In sum, there is no in-service injury or disease, no manifestation of a psychosis within a year of separation, and no credible evidence relating a current diagnosis of an acquired psychiatric disorder to service.  As such, the Board concludes that service connection for an acquired psychiatric disorder other than PTSD is not in order.  

Turning to PTSD, there is some dispute in the record as to whether a diagnosis of PTSD is warranted.  There does not appear to be a confirmed diagnosis, but there are multiple references to a rule out diagnosis.  For instance, a September 2004 psychology intake note reveals the Veteran's assertion that he first heard voices while in the Army stationed in Germany in 1991.  He became increasingly paranoid and began to sleep with a knife at night.  He reported that he began drinking heavily in an effort to stop the voices.  The Veteran received a rule out diagnosis of PTSD.  It was noted that he expressed some symptoms consistent with PTSD, which would be assessed in future sessions.  

In the December 2007 report, a VA psychiatrist reviewed that Veteran's reported stressors, and found that he did not report any traumatic stressor that would meet the criteria for a PTSD diagnosis.  

While a diagnosis of PTSD appears doubtful, the Board concludes that, even if such a diagnosis were confirmed, to the extent that it is based on the onset of psychiatric symptoms in service, as discussed in detail above, this is based on a service history that the Board finds to be not credible.  

The Veteran has also reported other stressors regarding his PTSD claim.  In a May 2001 statement, the Veteran asserted that, in 1991, during Operation Desert Storm, he was stationed in Germany, but thought he might be sent to Saudi Arabia and feared that he was "going to die far away from home."  He also reports that he was harassed by a racist commander who would constantly embarrass him in front of the Company.  

In an August 2001 statement, the Veteran reported that the "Saudi Arabia Incident in Germany" affected him a great deal mentally.  He explained in a separate letter that the incident referred to was the Persian Gulf War.  He reported that he never went to the Persian Gulf theater of operations, but feared he would be sent there.  He reported turning to alcohol from what he termed the extra overwhelming pressures and stress, being discriminated by racist commanders, being passed over for promotion while white counterparts would get promoted, and the excessive worries in the U.S. Army.  

In February 2003, he described being overworked and undervalued by his commander, and being passed over for promotions in favor of white candidates, all causing him to turn to alcohol.  

At his RO hearing in February 2003, the Veteran reported that, during the Gulf War, he was "working long hours, long, long hours, and our commander pretty much burned us out."  He reported feeling stress from the possibility of having to deploy to Saudi Arabia, and reported that he had never had to deal with this type of "(death situation?)."  He also reported feeling stress at being briefed about terrorists and having to patrol at night with only an M-16 with "no rounds."  

In an August 2007 letter, the Veteran asserted that his assignment in Germany was a "[h]ardship military tour," and that, unlike the soldiers stationed in the United States, the Veteran was deprived of a normal, and a standard quality of life, and was forced to lived in a deplorable living conditions, including an overcrowded room with no personal space, busted toilets that leaked urine and smells.  He also reported that he was forced to shave and shower everyday at a specific time.  The Veteran also cited as stressors, the fear of being deployed to Saudi Arabia, constant military exercises using gas masks, bathing, and the constant discussion of dying in the desert of chemical weapons, as well as the fear of being deployed for a long period of time, "like today's Iraq War."  He reported constant tension, extreme work hours followed by having to report with his M-16 rifle to patrol a "high terror alert" base.  These patrols had to be performed all night from 24-48 hour shifts.  After each shift, he had to return to work and perform his duties; this routine went on for many months.  

None of the above stressors has been verified, and the Board concludes that no effort to attempt verification through official sources would be fruitful.  In essence, the Veteran's stressors are based on his subjective perception of otherwise routine events, such as a fear of being deployed to a combat zone, frustration at being passed over for promotions, his belief that he was being discriminated against, as well as general hardships of service life.  These are not occurrence that can be verified through official sources.  While independent lay evidence may be competent regarding verification of such stressors, and while the Veteran has named several fellow servicemen who were present, or who participated in harassment directed at him, he has not submitted any statement from such individuals.  As noted above, the Veteran's own statements are not sufficient to verify a non-combat stressor.  

In sum, irrespective of any diagnosis of PTSD, there is no verified stressor upon which service connection for PTSD could be founded.  Accordingly, service connection for PTSD is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the claim for service connection for alcohol dependence, the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  

Here, there is no dispute as to the essential facts.  The Veteran's alcohol abuse has been related to his psychiatric disability.  The Veteran has alternatively endorsed this etiology, as well as a direct service connection etiology.  However, the Veteran's psychiatric disability is not a service-connected disability, and a direct service connection theory of entitlement is legally precluded.  As such, service connection for alcohol dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD, to include a psychosis, is denied.


Service connection for alcohol dependence is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


